— Appeals by the defendant from five judgments of the County Court, Westchester County (Colangelo, J.), all rendered April 25, 2011, convicting him of (1) robbery in the second degree under superior court information No. 10-01383, (2) robbery in the second degree under superior court information No. 10-01384, (3) robbery in the second degree under superior court information No. 10-01385, (4) robbery in the second degree under superior court information No. 10-01386, and (5) robbery in the second degree under superior court information No. 10-01387, upon his pleas of guilty, adjudicating him a youthful offender, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that his pleas of guilty were not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review, since he did not move to withdraw his pleas on this ground prior to the imposition of the sentences (see People v Newson, 106 AD3d 839, 840 [2013], lv denied 21 NY3d 1044 [2013]; People v Cohen, 100 AD3d 919 [2012]; People v Andrea, 98 AD3d 627 [2012]). In any event, contrary to the defendant’s contention, the record establishes that his pleas were knowingly, voluntarily, and intelligently entered (see People v Garcia, 92 NY2d 869, 870 [1998]; People v Hidalgo, 91 NY2d 733, 736 [1998]).
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]). Angiolillo, J.E, Hall, Roman and Cohen, JJ., concur.